STATE OF NORTH CAROLINA
v.
PAUL DUDLEY FOWLER
No. COA08-1577
Court of Appeals of North Carolina.
Filed June 2, 2009
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General Marc X. Sneed, for the State.
Mills & Economos, L.L.P., by Larry C. Economos, for defendant-appellant.
MARTIN, Chief Judge.
Defendant appeals from judgment entered upon a jury verdict finding him guilty of common law robbery, and imposing a term of twenty to twenty-four months in prison. Counsel appointed to represent defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that he has complied with the requirement of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and by providing defendant with the documents necessary for him to do so.
Defendant has not filed any written arguments on his own behalf with this Court and a reasonable time in which he could have done so has passed. In accordance with Anders, we have fully examined the record and transcript to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. We conclude that the appeal is wholly frivolous.
No error.
Judges BRYANT and ELMORE concur.
Reported per Rule 30(e).